Citation Nr: 0118972	
Decision Date: 07/20/01    Archive Date: 07/24/01

DOCKET NO.  98-12 353A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
inactive tuberculous lymphadenitis.  

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a psychiatric 
disability as secondary to service-connected inactive 
tuberculous lymphadenitis and if so, whether the reopened 
claim should be granted.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for a cardiovascular 
disorder as secondary to service-connected inactive 
tuberculous lymphadenitis and if so, whether the reopened 
claim should be granted. 





REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from July 1955 to June 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico, which continued 
a noncompensable evaluation for service-connected inactive 
tuberculous lymphadenitis.  In that same rating decision, the 
RO determined that new and material evidence had not been 
submitted to reopen the veteran's claims for service 
connection for cardiovascular disorder and a psychiatric 
disability both claimed as secondary to service-connected 
inactive tuberculous lymphadenitis.  

The issue of entitlement to an increased (compensable) 
evaluation for inactive tuberculous lymphadenitis will be 
addressed in the remand action following the decision. 



FINDINGS OF FACT

1.  In a January 1981 decision, the Board denied the 
veteran's claims for service connection for a cardiovascular 
disorder and a psychiatric disability as secondary to 
service-connected inactive tuberculous lymphadenitis. 

2.  The evidence added to the record since the January 1981 
Board decision includes evidence which is not redundant or 
cumulative of evidence previously of record and is so 
significant that it must be considered in order to fairly 
decide the merits of the claims for service connection for a 
cardiovascular disorder and a psychiatric disability as 
secondary to service-connected inactive tuberculous 
lymphadenitis.  


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
veteran's claims for service connection for a cardiovascular 
disorder and a psychiatric disability as secondary to 
service-connected inactive tuberculous lymphadenitis.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1131 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.303 (2000). 

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a) (2000).  Additional 
disability resulting from the aggravation of a nonservice- 
connected disability by a service-connected disability is 
also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 
7 Vet. App. 439, 448 (1995) (en banc).

Generally, a claim which has been denied in an unappealed 
rating decision or unappealed Board decision may not 
thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104, 
7105 (West 1991).  The exception to this rule is 38 U.S.C.A. 
§ 5108 which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, at 513 (1992).  The evidence 
which must be considered in determining whether there is a 
basis for reopening the claim is that evidence added to the 
record since the last disposition in which the claim was 
finally disallowed on any basis.  See Evans v. Brown, 9 Vet. 
App. 273, at 284 (1996).  

The veteran contends that he has a cardiovascular disease and 
a psychiatric disability as secondary to service-connected 
inactive tuberculous lymphadenitis.  

Evidence of Record in January 1981 

In a January 1981 decision, the Board denied entitlement to 
service connection for a cardiovascular disease and a 
psychiatric disability as secondary to service-connected 
inactive tuberculous lymphadenitis.  The evidence of record 
at the time of the Board's 1981 denial included service 
medical records reflecting that in February 1956 and February 
1957, the veteran was hospitalized for tuberculous 
lymphadenitis in the cervical, inguinal and left axillary 
regions.  The records are devoid of any cardiovascular 
disease or psychiatric disability.  During a June 1957 
examination for separation from service, the veteran's heart 
was normal.  A psychiatric disability was not noted at that 
time.  The examiner noted that in 1956, the veteran had been 
hospitalized for lymphadenopathy and had undergone a biopsy 
of a lymph node.  

Also of record at the time of the Board's January 1981 
decision were numerous VA and private medical records, dating 
from 1970 to 1979, reflecting diagnoses of anxiety reaction, 
arteriosclerotic heart disease, hypertensive cardiovascular 
disease, left ventricular hypertrophy, angina pectoris 
secondary to coronary insufficiency  chronic anxiety-
depressive state and chronic schizophrenia, undifferentiated 
type.  In a medical report, dated in July 1978, A.A., M.D., 
concluded that the veteran's tension was caused by the 
knowledge of having tuberculous in his lymphatic glands which 
affected his heart and nerves.  VA treatment records, dated 
in June and September 1978, reflect that the veteran was 
obsessed with the idea of having tuberculosis of the lymph 
nodes of the neck.

The veteran also provided testimony during an August 1979 
hearing at the Veteran's Administration and Medical and 
Regional Office Center in San Juan, the Commonwealth of 
Puerto Rico.  During the hearing, the veteran testified that 
his nervous condition and heart trouble were directly related 
to the service-connected inactive tuberculous lymphadenitis.  
The veteran related that he was hospitalized during service, 
that he did not know that the disability was related to 
tuberculosis and that when he found out that his incapacity 
was due to lymphatic tuberculosis, he changed.  The veteran's 
wife indicated that the veteran was not the same person as 
before after he was diagnosed as having tuberculous.  She 
related that the veteran could not sleep and that he took 
medication for his nerves.  

Evidence added to the record since January 1981

The evidence added to the record since the Board's January 
1981 decision includes  VA outpatient records and private 
medical reports, dating from 1982-1999 and  hearing 
testimony.  In reports, submitted by A.A., M.D., dated in 
November 1988 and February 1999, it was indicated that the 
veteran's emotional condition had deteriorated greatly since 
the veteran recognized that he was suffering from 
tuberculosis of the lymphatic nodes of the neck and that the 
veteran's nervous and heart disease could be associated with 
his condition of lymphatic adenopathies, respectively.  

These medical records, submitted by A.A., M.D., which purport 
to relate the veteran's cardiovascular disorder and 
psychiatric disability to the service-connected inactive 
tuberculous lymphadenitis, are not cumulative or redundant of 
evidence previously of record.  Therefore, the Board finds 
the November 1988 and the February 1999 private medical 
records are new and material.  Accordingly, the claims are 
reopened.


ORDER

New and material evidence having been submitted, reopening of 
the claims for service connection for a cardiovascular 
disorder and a psychiatric disability as secondary to 
service-connected inactive tuberculous lymphadenitis is 
granted.


REMAND

Initially, the Board notes that during the pendency of the 
appellant's appeal but after the case was forwarded to the 
Board, the Veterans Claims Assistance of Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) became effective.  
This liberalizing law is applicable to the appellant's 
claims.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  It essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.

Although both the private records, submitted by A.A., M.D., 
dated in November 1988 and February 1999, respectively, are 
supportive of the veteran's claims of entitlement to service 
connection for a cardiovascular disorder and a psychiatric 
disability as secondary to service-connected inactive 
tuberculous lymphadenitis, it does not appear that either of 
the opinions are based on a review of the veteran's complete 
medical history.  For instance, it does not appear that Dr. 
A.A. reviewed the veteran's claims file prior to rendering 
his opinions.  It appears that he relied on history provided 
by the veteran.  Therefore, the Board finds that additional 
VA examinations are necessary in order to determine the 
etiology of the veteran's cardiovascular disease and 
psychiatric disability prior to final appellate review of the 
claims. 

Concerning the veteran's claim for an increased (compensable) 
evaluation for service-connected inactive tuberculous 
lymphadenitis, the veteran maintains that it is more severely 
disabling than the current noncompensable evaluation 
reflects.  In support of his assertion, recent VA examination 
reports, dated in April 1997 and May 1999, reflect that the 
veteran had tiny, non-tender, benign lymphadenopathies in the 
inguinal region and a palpable painful lymph node on the left 
side of the neck, which was movable, rubbery and measured 
approximately one by one centimeter, respectively.  The VA 
examiner in May 1999 noted that in order to determine if 
lymphatic tuberculosis had been reactivated, a lymph node 
biopsy should be ordered.  However, the examiner noted that 
VA surgery service did not recommend the biopsy because of 
the veteran's high cardiovascular risk.  

In light of the clinical findings of painful lymph nodes of 
the inguinal region and left side of the neck, the Board 
finds that an additional VA examination and testing of the 
veteran are warranted in order to determine if there are any 
active residuals of the service-connected tuberculous 
lymphadenitis.  In this regard, the Court has held that the 
duty to assist the appellant in obtaining and developing 
available facts and evidence to support the claim includes 
obtaining an adequate VA examination.  This duty also 
includes providing additional VA examinations by a specialist 
when recommended.  Hyder v. Derwinski, 1 Vet. App. 221 
(1991).  The fulfillment of the statutory duty to assist 
includes conducting a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  

In light of these circumstances, this case is REMANDED to the 
RO for the following actions:

1.  The RO should request the veteran to 
provide the names, addresses and 
approximate dates of treatment for all VA 
and non-VA health care providers who may 
possess additional records pertinent to 
his claims.  When the requested 
information and any necessary 
authorization are received, the RO should 
attempt to obtain a copy of all indicated 
records which are not already associated 
with the claims file.

2.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform the 
veteran and his representative of this 
and request them to provide a copy of the 
outstanding medical records. 

3.  After completing the above actions, 
the veteran should be afforded VA 
examinations by the appropriate 
specialist in order to determine the 
nature, extent and etiology of any 
currently present cardiovascular disorder 
and psychiatric disability and to 
determine the current severity of the 
service-connected inactive tuberculous 
lymphadenitis.  All indicated studies, 
tests and evaluations deemed necessary 
should be performed.  

With regards to the veteran's claims for 
service connection for a cardiovascular 
disorder and a psychiatric disability as 
secondary to service-connected inactive 
tuberculous lymphadenitis, the examiners 
should also be requested to provide 
opinions, with complete rationale, as to 
whether it is at least as likely as not 
that any currently present cardiovascular 
disorder and psychiatric disability were 
caused or chronically worsened by the 
service-connected inactive tuberculous 
lymphadenitis. 

Regarding the veteran's service-connected 
inactive tuberculous lymphadenitis, the 
veteran should undergo additional 
testing, other than a biopsy or other 
procedure which might be detrimental to 
his health, in order to determine if 
there are any active residuals of the 
service-connected lymphatic tuberculosis.  
After a complete review of the claims 
folder, to specifically include the April 
1997 and May 1999 VA examination reports, 
the  examiner MUST specifically indicate 
whether any currently present tender 
lymph nodes of the neck and inguinal 
regions are considered to be active 
residuals of the service-connected 
tuberculous lymphadenitis.  This should 
be specifically indicated in the record.  
In addition, the examiner should 
specifically note if there are any other 
active residuals of the service-connected 
tuberculous lymphadenitis.  Finally, the 
examiner must specifically indicate what 
body system or systems are affected by 
any active residuals of the service-
connected tuberculous lymphadenitis noted 
on examination.  

The claims folder, including a copy of 
this REMAND, must be made available to 
the examiners before the examination, for 
proper review of the medical history.  
The examination reports are to reflect 
that such a review of the claims file was 
made.  A complete rationale for all 
opinions and conclusions expressed should 
be given. The reports must be typed.  

4.  Thereafter, the RO should review the 
claims file and ensure that the above 
development has been conducted and 
completed in full.  The RO should then 
undertake any other action required to 
comply with the notice and duty to assist 
requirement of the Veterans Claims 
Assistance Act of 2000 Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Then, the RO 
should adjudicate the veteran's reopened 
claims for service connection for a 
cardiovascular disorder and psychiatric 
disability as secondary to service-
connected inactive tuberculous 
lymphadenitis on a de novo basis and 
readjudicate the claim of entitlement to 
an increased (compensable) evaluation for 
inactive tuberculous lymphadenitis.

5.  If the benefits sought on appeal are 
not granted to the veteran's satisfaction 
or a timely notice of disagreement is 
received with respect to any other 
matter, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
given an appropriate opportunity to 
respond thereto.  The veteran should be 
informed of the requirements to perfect 
an appeal with respect to any new issue 
addressed in the supplemental statement 
of the case.  

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



	_______________________
F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.   
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal. 38 C.F.R. § 20.1100(b) (2000).

 



